DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 7, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on July 7, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220812 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parks et al. (US 2020/0234242) in view of Smith (US 2019/0044976).

Claims 1, 14
Parks discloses:
in an information processing apparatus comprising at least one computer processor (processor, see [0004-0005]): 
receiving, from a data source (sources, see [0117, 0171]), incoming data (data, see [0117]);
wherein the plurality of features of the incoming data provide an indication (attribute, see [0086]) that the incoming data includes a type of sensitive information (sensitivity level of data, level of harm, see [0086]); 
providing the incoming data (accessing from data store, see [0087]) as input to the hierarchy (hierarchies, see [0088]) of individual state machines (finite state machines, FSM, see [0087]); 
wherein the hierarchy of individual state machines execute an action (perform first workflow task, see [0087]) in response to the output.
Parks does not disclose:
Reviewing… data;
Identifying… machines;
Executing… machines;
Wherein the incoming data… input.
Smith teaches:
reviewing the incoming data to identify a plurality of features (guard conditions, e.g. a value, a threshold, a range, a comparison, see [0085]) of the incoming data;
identifying a hierarchy of individual state machines (HSM is one or more hierarchical state machines, different state levels, see [0047-0049]) to review the incoming data (data items, see [0051-0053]), wherein an input data type (input type, see [0082], figure 8) of each of the individual state machines in the hierarchy of individual state machines is associated with one of the plurality of features (guard conditions, e.g. a value, a threshold, a range, a comparison, see [0085]) of the incoming data, and wherein the individual state machines in the hierarchy of individual state machines are organized into a hierarchical tree structure (see [0048], figures 4-5) based on the input data type of each of the individual state machines in the hierarchy of individual state machines;
executing the hierarchy of individual state machines (HSM execution, see [0051-0053]); and
wherein the incoming data traverses the hierarchical tree structure of the hierarchy of individual state machines and provides an output based on the input (e.g. receives an output based on the input and parameters, see [0053, 0082]).
Parks discloses a processor, receiving incoming data, an indication of sensitive information, providing data to state machines, and executing an action. Parks does not disclose identifying a plurality of features, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, and the incoming data traversing the hierarchical tree structure, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the finite state machines for implementing workflows for data objects of Parks with the identifying a plurality of features, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, and the incoming data traversing the hierarchical tree structure of Smith because 1) a need exists for providing concise configuration/controls to express the editability, visibility, notifications, and lifecycle of data objects (see Parks [0079]); and 2) a need exists for better security protocols regarding Internet of Things (IoT) devices (see Smith [0018]). Identifying a plurality of features, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, and the incoming data traversing the hierarchical tree structure allows for better security.

Claim 2
Furthermore, Parks discloses:
the type of sensitive information comprises personally identifiable information (personally identifiable information, see [0086]).

Claim 4
Furthermore, Parks discloses:
the type of sensitive information comprises account information (account type, see [0228], see figure 8A).

Claims 6, 16
Furthermore, Parks discloses:
the incoming data comprises at least one tag (attribute, see [0086]) identifying the type of sensitive data.  

Claim 8
Furthermore, Parks discloses:
the type of sensitive information is based on previous data (descendant of data object, look at ancestor of object, see [0129]) received from the data source.  

Claims 9, 18
Furthermore, Parks discloses:
at least one of the individual state machines is based on a regular expression (e.g. submit, delete, open state, see [0163]).

Claims 10, 19
Furthermore, Parks discloses:
prioritizing the individual state machines in the hierarchy of individual state machines based on the type of sensitive information (hierarchy of data objects, see [0129]).

Claim 11
Furthermore, Parks discloses:
the incoming data is provided to a plurality of hierarchies of individual state machines in parallel (in parallel, see [0081]).

Claim 12
Furthermore, Parks discloses:
the action comprises generating an alert (who gets notified of changes, notification, see [0064, 0074, 0190]).

Claim 15
Furthermore, Parks discloses:
the type of sensitive information comprises at least one of personally identifiable information (personally identifiable information, see [0086]), payment card information, account information, and banking data.

Claim 17
Furthermore, Parks discloses:
the type of sensitive information is based on at least one of a region from where the incoming data is received and on previous data (descendant of data object, look at ancestor of object, see [0129]) received from the data source.  

Claim 20
Furthermore, Parks discloses:
the action comprises at least one of generating an alert (who gets notified of changes, notification, see [0064, 0074, 0190]) and preventing the type of sensitive data from being written to a data store.

Claims 3, 5, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parks et al. (US 2020/0234242), in view of Smith (US 2019/0044976), and further in view of Bedier et al. (US 9,092,766).

Claim 3
Parks in view of Smith discloses the limitations above. Parks in view of Smith does not disclose:
The type… information.
Bedier teaches:
the type of sensitive information comprises payment card information (credit card number, see C3 L13-26).
Parks in view of Smith discloses receiving incoming data, reviewing the incoming data, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, providing input to the hierarchy, traversing the hierarchical tree structure, and executing an action. Parks in view of Smith does not disclose payment card information, but Bedier does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the finite state machines for implementing workflows for data objects of Parks, in view of Smith, with the payment card information of Bedier because a need exists for processing sensitive and non-sensitive information in a payment transaction (see C3 l13-26). Using payment card information is necessary in many transactions.

Claim 5
Parks in view of Smith discloses the limitations above. Parks in view of Smith does not disclose:
The incoming… data.
Bedier teaches:
the incoming data comprises banking data (bank, see C3 L56-64).
Parks in view of Smith discloses receiving incoming data, reviewing the incoming data, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, providing input to the hierarchy, traversing the hierarchical tree structure, and executing an action. Parks in view of Smith does not disclose banking data, but Bedier does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the finite state machines for implementing workflows for data objects of Parks, in view of Smith, with the banking data of Bedier because a need exists for processing sensitive and non-sensitive information in a payment transaction (see C3 l13-26). Using banking data is necessary in many transactions.

Claim 13
Parks in view of Smith discloses the limitations above. Parks in view of Smith does not disclose:
The action… store.
Bedier teaches:
the action comprises preventing the type of sensitive data from being written to a data store (reading, writing, editing, and/or deletion can be prevented, see C7 L1-44).
Parks in view of Smith discloses receiving incoming data, reviewing the incoming data, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, providing input to the hierarchy, traversing the hierarchical tree structure, and executing an action. Parks in view of Smith does not disclose preventing sensitive data from being written, but Bedier does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the finite state machines for implementing workflows for data objects of Parks, in view of Smith, with the prevention of sensitive data from being written of Bedier because a need exists for processing sensitive and non-sensitive information in a payment transaction (see C3 l13-26). Preventing sensitive data from being written will ensure the confidentiality of such data. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parks et al. (US 2020/0234242), in view of Smith (US 2019/0044976), and further in view of Palki et al. (US 2018/0007049). 

Claim 7
Parks in view of Smith discloses the limitations above. Parks in view of Smith does not disclose:
The type… received.
Palki teaches:
the type of sensitive information is based on a region (geographic location, see [0049]) from where the incoming data is received.
Parks in view of Smith discloses receiving incoming data, reviewing the incoming data, identifying a hierarchy of individual state machines, executing the hierarchy of state machines, providing input to the hierarchy, traversing the hierarchical tree structure, and executing an action. Parks in view of Smith does not disclose the sensitive information is based on a region, but Palki does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the finite state machines for implementing workflows for data objects of Parks, in view of Smith, with the sensitive information based on a region of Palki because a need exists for improving the performance of authentication server systems that dynamically determine the parameters that must be entered for login (see Palki [0002]). Having the sensitive information based on a region can help identify where the data is coming from, which may assist with security.

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Chickering (US 2019/0130308) discloses learning the structure of hierarchical extraction models. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
program “A sequence of instructions that can be executed by a computer.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
server “2. On the Internet or other network, a computer or program that responds to commands from a client.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.